NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



In the Matter of the Adoption of A.A.M.,     )
a minor child, D.O.B. 6/1/2017,              )
                                             )
                                             )
INITIAL PROSPECTIVE ADOPTIVE                 )
PARENTS,                                     )
                                             )
             Appellants,                     )
                                             )
v.                                           )      Case No. 2D18-25
                                             )
MARIA BATES and ADOPTION                     )
AND FAMILY PLANNING CENTER,                  )
LLC,                                         )
                                             )
             Appellees.                      )
                                             )

Opinion filed November 21, 2018.

Appeal from the Circuit Court for Pinellas
County; Kathleen T. Hessinger, Judge.

Erica T. Healey and Jeanne T. Tate of
Jeanne T. Tate, P.A., Tampa, for Appellants.

Susan M. Levin, Miami, for Appellees.


PER CURIAM.


             Affirmed.


VILLANTI, KHOUZAM, and ROTHSTEIN-YOUAKIM, JJ., Concur.